                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             January 28, 2020
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                         CORPUS CHRISTI DIVISION

FRED G. MARTINEZ,                           §
                                            §
           Petitioner,                      §
VS.                                         §   CIVIL NO. 2:18-CV-272
                                            §
LORIE DAVIS,                                §
                                            §
           Respondent.                      §

                                        ORDER

         The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”), Dkt. No. 86. The Court is also in receipt of Petitioner
Fred G. Martinez’s (“Martinez”) Objections to the M&R, Dkt. Nos. 88, 89, 97. For
the reasons stated below the Court ADOPTS the M&R.
 I.      Background
      The M&R addresses Martinez’s motion to alter/amend judgment, Dkt. No. 79,
under Fed. R. Civ. P. 59(e). Dkt. No. 86. Martinez challenged this Court’s previous
ruling adopting a Memorandum and Recommendation and dismissing Martinez’s
pro se 28 U.S.C. § 2254 petition as time barred and not making a showing of actual
innocence. Dkt. No. 79, see Dkt. No. 54. The M&R recommends Martinez’s Rule 59
motion be denied. Dkt. No. 86 at 1. The Court reviews objected-to portions of a
Magistrate Judge’s proposed findings and recommendations de novo. 28 U.S.C. §
636(b)(1). But if the objections are frivolous, conclusive or general in nature the
court need not conduct a de novo review. Battle v. United States Parole Comm’n, 834
F.2d 419 (5th Cir. 1987).
II.      Objections
            a. Actual Innocence
      The Court concludes that Martinez’s objections related to a showing of innocence
are frivolous, repetitions of arguments he already raised and which the Magistrate
Judge adequately addressed previously. See Dkt. Nos. 88, 89, 97.


1/3
         b. Statute of Limitations
      Martinez objects to the calculation of the statute of limitations in this case
and asks for an accounting of the statute of limitations. Dkt. No. 89. Martinez’s
objections seem to stem from the complexity of the deferred adjudication process.
See Dkt. No. 97.
      In the underlying order that petitioner seeks to amend, the Magistrate Judge
wrote: “A Texas order of deferred adjudication community supervision is a final
judgment for the purposes of § 2244(d). Caldwell v. Dretke, 429 F.3d 521, 528-29
(5th Cir. 2005).” Dkt. No. 54 at 5-6. Later the Magistrate Judge writes:
      “Under Fifth Circuit precedent, the state court’s order of deferred adjudication was
      a final judgment for the purposes of § 2244(d)(1)(A). Caldwell, 429 F.3d at 528-
      29. When the Court of Appeals of Texas dismissed Martinez’s direct appeal on
      March 12, 2015, Martinez had 30 days to file a petition for discretionary review,
      which he did not. Tex. R. App. Proc. 68.2(a). The order of deferred adjudication
      became final on April 13, 2015,[] and he had one year in which to file his § 2254
      petition. 28 U.S.C. § 2244(d)(1)(A). Accordingly, the limitations period expired
      on April 13, 2016, and Martinez did not file his petition until August 1, 2018,
      nearly 28 months later. (See D.E. 1 at 12).”
Dkt. No. 54 at 6-7

In addition, the Fifth Circuit has elaborated on the deferred adjudication rule,
harmonizing it with the later Supreme Court precedent in Burton which called into
question the analysis in Caldwell. Tharpe v. Thaler, 628 F.3d 719, 724 (5th Cir.
2010); see Burton v. Stewart, 549 U.S. 147 (2007); Caldwell, 429 F.3d at 528. In
Tharpe v Thaler, the Fifth Circuit explained that in many deferred adjudication
cases there are effectively two distinct limitations periods based on two judgments:
“one a deferred-adjudication order and the other a judgment of conviction and
sentence—we are dealing with two separate and distinct limitation periods under
the AEDPA.” Tharpe, 628 F.3d 724 (referring to the Antiterrorism and Effective
Death Penalty Act).
      For example, when a petitioner challenges his plea and assistance of counsel
that produced a deferred adjudication, those claims run under a statute of
limitations from the entry of the deferred adjudication order. Tharpe, 628 F.3d at



2/3
724; see Tharpe v. Quarterman, No. 4:08-CV-366-A, 2009 WL 1505195, at *2 (N.D.
Tex. May 27, 2009), aff'd in part sub nom. Tharpe, 628 F.3d 719. A petitioner’s
challenge of the revocation of the deferred adjudication and the adjudication of a
violation of the terms of community supervision runs under a later statute of
limitations period from the entry of the judgment and sentence for the violation of
community supervision terms. Id.; see, e.g., Frey v. Stephens, 616 F. App'x 704, 707
(5th Cir. 2015); Crespin v. Davis, No. 3:15-CV-818-D-BN, 2017 WL 3098580, at *4
(N.D. Tex. May 11, 2017), report and recommendation adopted, No. 3:15-CV-0818-D,
2017 WL 3086227 (N.D. Tex. July 20, 2017).
          In Gutierrez’s case, his § 2254 petition raised claims which only relate to his
original initial plea process that was part of the deferred adjudication order, the
claims do not regard the adjudication of the violation of the terms of supervision.
See Dkt. Nos. 1, 86 at 1. As the Magistrate Judge stated, the order regarding the
plea process became final on April 13, 2015 and the limitations period expired on
April 13, 2016. Dkt. No. 54 at 7. That makes Martinez’s August 1, 2018 petition
untimely. Id.; Dkt. Nos. 1, 86.
III.      Conclusion
       After independently reviewing the record and considering the applicable law, the
Court ADOPTS the Memorandum and Recommendation in its entirety. Dkt. No.
86. The Court OVERRULES Martinez’s objections, Dkt. Nos. 88, 89, 97. The Court
DENIES Martinez’s motion to Alter/Amend the Judgment, Dkt. No. 79.

          SIGNED this 28th day of January, 2020.


                                              ___________________________________
                                              Hilda Tagle
                                              Senior United States District Judge




3/3
